Exhibit 10.1

 

SOVEREIGN BANK — LOAN NO. 17003864 (REVOLVING CREDIT FACILITY)

SOVEREIGN BANK — LOAN NO. 17022096 (TERM LOAN FACILITY — TRANCHE A)

SOVEREIGN BANK — LOAN NO. 17022914 (TERM LOAN FACILITY — TRANCHE B)

SOVEREIGN BANK — LOAN NO. 17025057 (TERM LOAN FACILITY — TRANCHE C)

SOVEREIGN BANK — LOAN NO. 17026550 (TERM LOAN FACILITY — TRANCHE D)

 

FOURTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) dated as of JANUARY 26, 2012 (the “Effective Date”),, is by and
between SOVEREIGN BANK, a Texas state bank (together with its successors and
assigns, “Lender”) and TGC INDUSTRIES, INC., a Texas corporation (“Debtor”).

 

RECITALS

 

WHEREAS, Debtor and Lender entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of SEPTEMBER 16, 2009 (as amended, modified, and
restated from time to time, the “Agreement”), pursuant to which Lender agreed to
make certain credit facilities available to Debtor on the terms and conditions
set forth therein; and

 

WHEREAS, the parties desire to amend the Agreement pursuant to the terms and
conditions set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Defined Terms.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.  Notwithstanding the foregoing, Section 1(n) of
the Agreement is hereby amended in its entirety to read as follows:

 

(n)           “Note” means, individually and collectively, any promissory note
evidencing all or part of the Indebtedness from time to time, as any such Note
may be amended, modified or restated from time to time (including, but not
limited to, (i) the AMENDED AND RESTATED PROMISSORY NOTE dated as of
SEPTEMBER 16, 2009 in the principal amount of FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00) executed by Debtor and payable to the order of Lender (as such
promissory note may be amended, modified or restated from time to time, the
“Revolving Credit Note”), (ii) the PROMISSORY NOTE dated as of SEPTEMBER 16,
2010 in the principal amount of ONE MILLION NINE HUNDRED EIGHTY-EIGHT THOUSAND
NINE HUNDRED TEN AND NO/100 DOLLARS ($1,988,910.00) executed by Debtor and
payable to the order of Lender (as such promissory note may be amended, modified
or restated from time to time, the “Term Note — Tranche A”), (iii) the
PROMISSORY NOTE dated as of DECEMBER 30, 2010 in the principal amount of TWO
MILLION NINE HUNDRED EIGHTY-SIX THOUSAND TWO HUNDRED AND NO/100 DOLLARS
($2,986,200.00) executed by Debtor and payable to the order of Lender (as such
promissory note may be amended, modified or restated from time to time, the
“Term Note — Tranche B”), (iv) the PROMISSORY NOTE dated as of AUGUST 31, 2011
in the principal amount of SIX MILLION SEVEN HUNDRED SIXTY-FIVE THOUSAND SIX
HUNDRED NINETEEN AND 22/100 DOLLARS ($6,765,619.22) executed by Debtor and
payable to the order of Lender (as such promissory note may be amended, modified
or restated from time to time, the “Term Note — Tranche C”), and (v) the
PROMISSORY NOTE dated as of JANUARY 26, 2012 in the principal amount of SEVEN
MILLION SEVEN HUNDRED ONE THOUSAND EIGHT HUNDRED AND NO/100 DOLLARS
($7,701,800.00) executed by Debtor and payable to the order of Lender (as such
promissory note may be amended, modified or restated from time to time, the
“Term Note — Tranche D”)).

 

1

--------------------------------------------------------------------------------


 

2.             Amendment to Section 2(c) of Agreement.  Section 2(c) of the
Agreement is hereby amended in its entirety to read as follows:

 

(c)           Term Loan Facilities.  Subject to the terms and conditions set
forth in this Agreement and the other Loan Documents, (x) Lender hereby agrees
to lend to Debtor in a single advance an aggregate sum not to exceed ONE MILLION
NINE HUNDRED EIGHTY-EIGHT THOUSAND NINE HUNDRED TEN AND NO/100 DOLLARS
($1,988,910.00) (the “Term Loan Facility — Tranche A”) on SEPTEMBER 16, 2010 and
continuing until: (i) the acceleration of the Indebtedness pursuant to the terms
of the Loan Documents; (ii) SEPTEMBER 16, 2013; or (iii) such other date as may
be established by a written instrument between Debtor and Lender from time to
time (the “Term Maturity Date — Tranche A”), (y) Lender hereby agrees to lend to
Debtor in a single advance an aggregate sum not to exceed TWO MILLION NINE
HUNDRED EIGHTY-SIX THOUSAND TWO HUNDRED AND N0/100 DOLLARS ($2,986,200.00) (the
“Term Loan Facility — Tranche B”) on DECEMBER 30, 2010 and continuing until:
(i) the acceleration of the Indebtedness pursuant to the terms of the Loan
Documents; (ii) DECEMBER 30, 2013; or (iii) such other date as may be
established by a written instrument between Debtor and Lender from time to time
(the “Term Maturity Date — Tranche B”), (z) Lender hereby agrees to lend to
Debtor in a single advance an aggregate sum not to exceed SIX MILLION SEVEN
HUNDRED SIXTY-FIVE THOUSAND SIX HUNDRED NINETEEN AND 22/100 DOLLARS
($6,765,619.22) (the “Term Loan Facility — Tranche C”) on AUGUST 31, 2011 and
continuing until: (i) the acceleration of the Indebtedness pursuant to the terms
of the Loan Documents; (ii) AUGUST 31, 2014; or (iii) such other date as may be
established by a written instrument between Debtor and Lender from time to time
(the “Term Maturity Date — Tranche C”), and (aa) Lender hereby agrees to lend to
Debtor in a single advance an aggregate sum not to exceed SEVEN MILLION SEVEN
HUNDRED ONE THOUSAND EIGHT HUNDRED AND NO/100 DOLLARS ($7,701,800.00) (the “Term
Loan Facility — Tranche D,” and together with the Term Loan Facility — Tranche
A, the Term Loan Facility — Tranche B and the Term Loan Facility — Tranche C,
the “Term Loan Facility”) on JANUARY 26, 2012 and continuing until: (i) the
acceleration of the Indebtedness pursuant to the terms of the Loan Documents;
(ii) JANUARY 26, 2017; or (iii) such other date as may be established by a
written instrument between Debtor and Lender from time to time (the “Term
Maturity Date — Tranche D”).

 

3.             Amendment to Section 3 of Agreement.  Section 3 of the Agreement
is hereby amended in its entirety to read as follows:

 

3.             Promissory Notes, Rate and Computation of Interest.  (i) the
Revolving Credit Facility shall be evidenced by the Revolving Credit Note,
(ii) the Term Loan Facility — Tranche A shall be evidenced by the Term Note —
Tranche A, (iii) the Term Loan Facility — Tranche B shall be evidenced by the
Term Note — Tranche B, (iv) the Term Loan Facility — Tranche C shall be
evidenced by the Term Note — Tranche C, and (v) the Term Loan Facility —
Tranche D shall be evidenced by the Term Note — Tranche D.  Interest on each
Note shall accrue at the rates set forth therein.  The principal of and interest
on each Note shall be due and payable in accordance with the terms and
conditions set forth in such Note and in this Agreement.

 

4.             Amendment to Section 8(b) of Agreement.  Section 8(b) of the
Agreement is hereby amended in its entirety to read as follows:

 

(b)           Debt Service Coverage Ratio.  Debtor shall maintain a Debt Service
Coverage Ratio of not less than 2.00 to 1.00 (as of the end of each calendar
quarter).  As soon as available and in any event within FORTY-FIVE (45) days of
the end of each calendar quarter, Debtor shall provide Lender with a certificate
of compliance together with such supporting information as Lender may reasonable
require.  “Debt Service Coverage Ratio” means, for any period, the ratio of
Debtor’s earnings before interest, taxes, depreciation and amortization expense
(EBITDA), for the last four quarters divided by total capital lease obligations
plus notes payable, including accrued interest expense due within one year on
the Credit Facility and the Term Loan Facility.

 

5.             Grant of Security Interest.  Lender and Debtor agree that (a) a
separate and distinct portion of the Collateral shall secure the Revolving
Credit Facility, and (b) a separate and distinct portion of the Collateral shall

 

2

--------------------------------------------------------------------------------


 

secure the Term Loan Facility.  Accordingly, as collateral security for the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Indebtedness arising under the Revolving Credit Facility,
Debtor hereby re-pledges to and re-grants Lender, a security interest in, all of
Debtor’s right, title and interest in the Collateral described in
Sections 1(d)(i), (iii) and (iv) of the Agreement, whether now owned by Debtor
or hereafter acquired and whether now existing or hereafter coming into
existence.  As collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Indebtedness
arising under the Term Loan Facility, Debtor hereby pledges to and grants
Lender, and re-pledges to and re-grants Lender, a security interest in, all of
Debtor’s right, title and interest in the Collateral described in
Section 1(d)(ii), (iii) and (iv) of the Agreement, whether now owned by Debtor
or hereafter acquired and whether now existing or hereafter coming into
existence.

 

6.             Amendment to Exhibit 1(d) to Agreement.  Exhibit 1(d) to the
Agreement is hereby amended in its entirety in the form of Exhibit 1(d) attached
hereto.

 

7.             Conditions Precedent.  The obligations of Lender under this
Amendment shall be subject to the condition precedent that Debtor shall have
executed and delivered to Lender this Amendment and such other documents and
instruments incidental and appropriate to the transaction provided for herein as
Lender or its counsel may reasonably request, including, without limitation, the
Term Note — Tranche D.

 

8.             Payment Expenses.  Debtor agrees to pay all reasonable attorneys’
fees of Lender in connection with the drafting and execution of this Amendment.

 

9.             Ratifications.  Except as expressly modified and superseded by
this Amendment, the Agreement and the other Loan Documents are ratified and
confirmed and continue in full force and effect.  The Loan Documents, as
modified by this Amendment, continue to be legal, valid, binding and enforceable
in accordance with their respective terms.  Without limiting the generality of
the foregoing, Debtor hereby ratifies and confirms that all liens heretofore
granted to Lender were intended to, do and continue to secure the full payment
and performance of the indebtedness arising under the Loan Documents.  Debtor
agrees to perform such acts and duly authorize, execute, acknowledge, deliver,
file and record such additional assignments, security agreements, modifications
or agreements to any of the foregoing, and such other agreements, documents and
instruments as Lender may reasonably request in order to perfect and protect
those liens and preserve and protect the rights of Lender in respect of all
present and future collateral.  The terms, conditions and provisions of the Loan
Documents (as the same may have been amended, modified or restated from time to
time) are incorporated herein by reference, the same as if stated verbatim
herein.

 

10.          Representations, Warranties and Confirmations.  Debtor hereby
represents and warrants to Lender that (a) this Amendment and any other Loan
Documents to be delivered under this Amendment (if any) have been duly executed
and delivered by Debtor, are valid and binding upon Debtor and are enforceable
against Debtor in accordance with their terms, except as limited by any
applicable bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles, (b) no
action of, or filing with, any governmental authority is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment, and (c) the execution, delivery and performance
by Debtor of this Amendment and any other Loan Documents to be delivered under
this Amendment do not require the consent of any other person and do not and
will not constitute a violation of any laws, agreements or understandings to
which Debtor is a party or by which Debtor is bound.

 

11.          Release.  Debtor hereby acknowledges and agrees that there are no
defenses, counterclaims, offsets, cross-complaints, claims or demands of any
kind or nature whatsoever to or against Lender or the terms and provisions of or
the obligations of Debtor under the Loan Documents and the other agreements,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining thereto, and that Debtor has no right to seek affirmative relief or
damages of any kind or nature from Lender.  To the extent any such defenses,
counterclaims, offsets, cross-complaints, claims, demands or rights exist,
Debtor hereby waives, and hereby knowingly and voluntarily releases and forever
discharges Lender and its predecessors, officers, directors, agents, attorneys,
employees, successors and assigns, from all possible claims, demands, actions,
causes of action, defenses, counterclaims, offsets, cross-complaints, damages,
costs, expenses and liabilities whatsoever, whether known or

 

3

--------------------------------------------------------------------------------


 

unknown, such waiver and release being with full knowledge and understanding of
the circumstances and effects of such waiver and release and after having
consulted legal counsel with respect thereto.

 

12.          Multiple Counterparts.  This Amendment may be executed in a number
of identical separate counterparts, each of which for all purposes is to be
deemed an original, but all of which shall constitute, collectively, one
agreement.  Signature pages to this Amendment may be detached from multiple
separate counterparts and attached to the same document and a telecopy or other
facsimile of any such executed signature page shall be valid as an original.

 

13.          Reference to Loan Documents.  Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof containing a
reference to any Loan Document shall mean and refer to such Loan Document as
amended hereby.

 

14.          Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

15.          Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

NOTICE OF FINAL AGREEMENT

 

THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE AMENDED BY THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.

 

4

--------------------------------------------------------------------------------


 

LENDER:

 

ADDRESS:

 

 

 

SOVEREIGN BANK

 

6060 Sherry Lane

 

 

Dallas, TX 75225

 

 

 

By:

/s/ Stephanie Baird Velasquez

 

 

Name:

Stephanie Baird Velasquez

 

 

Title:

Area President

 

 

 

 

 

 

 

 

 

 

With copies of notices to:

 

GARDERE WYNNE SEWELL LLP

 

 

 

1601 Elm Street, Suite 3000

 

 

 

Dallas, TX 75201-4761

 

 

 

Attention: Steven S. Camp

 

 

 

 

DEBTOR:

 

ADDRESS:

 

 

 

TGC INDUSTRIES, INC.

 

101 E. Park Blvd., Suite 955

 

 

Plano, TX 75074

 

 

 

 

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

 

Title:

President & CEO

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 1(d)

GEOSPACE EQUIPMENT

 

The items described in Section 1.1, Section 2.1 and Section 3.1 of Page 2 of the
Quotation No. 0810-7795 Rev 1 from Geospace Technologies submitted to Wayne A.
Whitener.

 

The items described in that certain Proforma Invoice No. 55609 dated as of
December 13, 2010 from Geospace Technologies which are identified as follows:

 

Quantity

 

Description

3,000

 

450-00800-01 GSR Top Level Assy 1 Channel

3,300

 

454-04190-01 Batt, GSR, Single SR LiPo 14.4V x10Ah

 

The items described in that certain Invoice No. 99-072511-01 dated as of
July 25, 2011 from Geospace Technologies which are identified as follows:

 

Quantity

 

Description

5000

 

GSR-1 (450-00800-01-CAP)

6000

 

Battery Pack (BP-1) (454-04190-01-CAP)

40

 

Charger Cabinet (454-04210-03-CAP)

1

 

(FMC) w/ (GSI) (461-01480-01-CAP)

8

 

Source Recorder Decoder (461-01350-02-CAP)

10

 

GSR-LV (Line Viewer) (461-01110-02-CAP)

3

 

Data Transfer Module (450-00850-03-CAP)

1

 

GeoRes-XTC (450-00910-06-CAP)

5000

 

GS-One (GEO93041-01-CAP)

1

 

42’ GSR Field Trailer (450-01030-03-CAP)

1

 

GSR Generator Trailer (450-01040-04-CAP)

10

 

Western Digital 2TB MyBook (173-00078-CAP)

 

The items described in the Quotation No. 011-085 (Revised) dated as of
December 15, 2011 from Geospace Technologies which are identified as follows:

 

Quantity

 

Description

7200

 

GSR-1, One (1) Channel Unit

8640

 

GSR Battery Pack Assembly (Battery Pack (BP) Li-Ion Polymer 14.8 v10 Ah Aluminum
Case)

8

 

GSR-Line Viewer (deployed Status Integrity & QC)

7200

 

Adaptors (LCK Male to KCL Make — Strong Adaptor)

 

6

--------------------------------------------------------------------------------